Response to Arguments

Applicant argues (page 7-8) “the Examiner is misconstruing the teachings” of Chadrashekar because “the 5% to 25% range taught by the reference is referring specifically to a thickness of a layer at an opening of the gap, not a percent fill of the entire gap,” and because “[t]here is nothing in the reference that relates thickness of a layer at an opening to a fill percentage of the gap.”
In response, the examiner disagrees. Specifically, the thickness of the layer would be readily understood by one of ordinary skill in the art to be approximately the same thickness deposited conformally on the sides and bottom of the gap feature. Thus, the thickness of layer would also be readily understood to correlate with the percent fill. The range disclosed by Chadrashekar is 5% or more (5%-25% in some embodiments, and up to and including the feature being closed in other embodiments, see col. 9 lines 45-49). Looking at the third and fourth stages of Fig. 3, it can easily be envisaged that for a thickness of, for example, 45% the cross-sectional width, approximately 90% or more of the gap feature would be filled (i.e. if the total width is x, the layer has a thickness of 0.45x on each side, thus at least .9x, not including the thickness of the bottom portion, is filled). 
Even assuming, for the sake of argument, that this disclosure of Chadrashekar does not overlap the claimed range, the process of Chadrashekar is further repeated until a desired fill is achieved. Thus, even if the first cycle does not achieve the claimed fill %, subsequent cycles with additional cumulative thickness are performed in consideration of “overhang size, feature size, feature aspect ratio, feature bowing, as well as seam size and seam location requirements,” Accordingly, the thickness of one cycle and the cumulative thickness of multiple cycles and the corresponding % fill of either, each of which reads on the claimed range, is easily optimizable by one of ordinary skill the art.
Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. Instead, the disclosure simply recites that “In some embodiments, the cyclical deposition-etch phase 205 may be repeated until the one or more gap features are at least 80 percent, or 90 percent, or even 95 percent filled with a molybdenum metal film,” and provides no further information. This cannot possibly be construed as a disclosure of criticality to or unexpected results of the claimed range.
Applicant argues (page 9) that Chadrashekar discloses complete closure while the claim requires partial filling, and that the embodiments teach away.
In response, the examiner disagrees. Specifically, Chadrashekar discloses 5% up to and including complete closure (see col. 9 lines 45-49). Accordingly, only some embodiments have complete closure, whereas other embodiments have partial filling. It is noted that the prior art is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art. (see MPEP 2123). Further, even if the partially filled embodiment can be construed as a nonpreferred embodiment, preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. (see MPEP 2123).
	
/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        3/20/2022